UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6407


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ANIF CHRISTOPHER WILLIAMS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    James P. Jones,
District Judge. (3:93-cr-00010-JPJ-2)


Submitted:   May 19, 2015                       Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anif Christopher Williams, Appellant Pro Se. Jennie L. M.
Waering, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anif Christopher Williams appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.       United   States    v.    Williams,     No.

3:93-cr-00010-JPJ-2 (W.D. Va. Feb. 25, 2015).                 We dispense with

oral    argument   because      the    facts   and   legal    contentions    are

adequately    presented    in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                         2